NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WIN AUNG,                                       No.    16-71817

                Petitioner,                     Agency No. A208-084-503

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 7, 2018**
                                Portland, Oregon

Before: FERNANDEZ and IKUTA, Circuit Judges, and SESSIONS,*** District
Judge.

      Win Aung, a native and citizen of Burma, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
Judge’s (“IJ”) decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252 and we review the BIA’s findings of fact

for substantial evidence. Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008).

We deny the petition.

      Aung contends that he was persecuted on both political and religious

grounds. For his claim of political persecution, Aung testified that he was detained

and beaten in 2007 for supporting the political party the National League for

Democracy. Aung has not experienced any trouble concerning his political opinion

since 2007. Additionally, the November 2015 election, in which the National

League of Democracy won the presidency of Burma, constitutes changed country

conditions “such that the applicant's life or freedom would not be threatened.” 8

C.F.R. § 1208.16(b)(1)(i)(A). Accordingly, substantial evidence supported the

BIA's decision that even if Aung could demonstrate past persecution on account of

his political opinions, changes in Burma rebutted any presumption of a well-

founded fear of future persecution on account of his political opinions, and Aung's

claim of asylum based on political persecution therefore fails.

      In support of his claim of religious persecution, Aung testified that on three

separate occasions in 2015 he was harassed and bullied by the extremist Buddhist

group 969 and that this harassment occurred because he was Muslim. Given that


                                          2
Aung was able to relocate within Burma without the 969 group seeking him out for

harm, and that there is a new regime in Burma which is promoting equal treatment,

there is substantial evidence to support the BIA’s decision that Aung has not

demonstrated a well-founded fear of future persecution based on his religious

beliefs. Aung’s claim of asylum based on religious persecution also fails.

      Because Aung failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency's denial of CAT relief

because Aung failed to establish that it is more likely than not he will be tortured if

returned to Burma. See Garcia–Milian v. Holder, 755 F.3d 1026, 1033–35 (9th

Cir. 2013).

      Petition DENIED.




                                           3